McDonald, judge.
This is an appeal from an order entered in a habeas corpus proceeding remanding the appellants to custody for extradition to the state of Arizona.
The state’s proof consisted of the governor’s warrant, the requisition of the governor of the State of Arizona, with supporting documents.
The record is before this court without a statement of facts or bills of exception and there is no indication that appellants made any issue as to identity. See: Ex parte Starnes, 169 Tex.Cr.R. 349, 334 S.W.2d 173.
No brief has been filed in appellants’ behalf.
The judgment of the trial court, reflecting no error, is affirmed.